Interim Decision #2414

MATTER OF VON PEEVIEUX

In Deportation Proceedings
A- 19679269
A- 19679370

Decided by Board July 24, 1975
NothwRhstanding respondent, a native of Argentina, is alternately chargeable to the
quota of the country of birth of his spouse (Italy) under section 202(b)(2) of the
Immigration and Nationality Act, as amended, and is the beneficiary of an approved
sixth preference visa petition with a labor certification, as a native of a country of the
Western Hemisphere he is precluded by the provisions of section 245(c) of the Act from
adjustment of his status to that of a lawful permanent resident under section 245.
CHARGE:
Order Act of 1952—Section 241(a)(2) [8 U.S.C. 1251(a)(2)}—Nonimmigrant-remained longer than permitted (both respondents)
ON DEDALF or SERVICE:
Robert T. Griffin
Appellate Trial Attorney

ON DEFIALF OF RESPONDENTS:
Filindo B. Masino, Esquire
1420 Walnut Sl.reet
Philadelphia, Pennsylvania 19102

In a decision dated January 24, 1975, after a reopened hearing, the
immigration judge denied the respondents' applications for adjustment
of status under section 245 of the Immigration and Nationality Act, and
she granted the respondents the privilege of departing voluntarily from
the United States in lieu of deportation. The respondents have appealed

from that dec: sion. The appeal will be dismissed.
The male respondent is a native and a citizen of Argentina. His wife,
the female respondent, is a native of Italy and a citizen of Argentina.
The male respondent is apparently the beneficiary of an approved sixth
preference visa petition with a labor certification. The female respondent has no labor certification, nor is she the beneficiary of an approved
visa petition. Consequently, her application for adjustment of status
under section 245 of the Act is dependent upon the success of the male
respondent's application.
The male respondent evidently is alternately chargeable to the quota

of his spouse's country, Italy, under section 202(b)(2) of the Act. The
406

Interim Decision #2414
issue on appeal is whether, by reason of such alternate chargeability,
the male respondent is eligible to apply for adjustment of status despite
his birth in the Western Hemisphere. See section 245(e) of the Immigration and Nationality Act.
Matter of Ascher, 14 I. & N. Dec. 271 (BIA 1972, 1973), involved in
visa petition filed in behalf of a native of the Western Hemisphere who
was attempting to adjust his status by claiming alternate chargeability
to the quota of his spouse's country under section 202(b)(2) of the Act. In
that case we stated:
Inasmuch as the beneficiary was born in a foreign country of the Western Hemisphere, he could not be granted adjustment of his status under section 245 of the
Immigration and Nationality Act. Therefore, the spouses will have to proceed abroad
for the purpose of filing simultaneous applications for visas.
Although Matter of Ascher was a visa petition case, we believe that
the foregoing is a correct statement of the law applicable when a
Western Hemisphere native seeks adjustment of status by claiming
alternate chargeability under section 202(b)(2) of the Act. Section 245(c)
of the Act specifically precludes an application for adjustment by "any
alien who is a native of any country of the Western Hemisphere or of
any adjacent island named in section 101(b)(5)." Section 202(b) of the
Act provides certain exceptions to quota chargeability. The prohibition
contained in section 245(e), however, relates solely to birth in a foreign
country of the
Hemisphere, and has nothing to do with quota
chargeability. Consequently, alternate chargeability under section 202(b) cannot remove a Western Hemisphere native from the scope of
section 245(e) of the Act.
Neither of the respondents is eligible for adjustment of status under
section 245 of the Act. The appeal will be dismissed.
ORDER: The appeal is dismissed.
Further order: Pursuant to the immigration judge's order, the respondents are permitted to depart from the United States voluntarily
within such time and under such conditions as the district director shall
specify; and in the event of failure so to depart, the respondents shall be
deported as provided in the immigration judge's order.

407

